Citation Nr: 1137878	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  11-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from May 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision from the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied service connection for bilateral hearing loss.  The October 2009 rating decision also denied service connection for bilateral hearing loss; however, in a subsequent rating decision, dated January 2011, service connection for bilateral hearing loss was established.  

This claim was previously before the Board in April 2011, at which time the claim was remanded in order for additional evidentiary development to be completed, to include obtaining records from the Social Security Administration and obtaining a new VA medical examination and opinion.  On remand, the RO attempted to obtain the Veteran's SSA records; however, SSA responded that medical records were not available for the Veteran.  See May 2011 response from SSA and August 2011 Memorandum of Unavailability.  The Veteran was also afforded a new VA examination in May 2011.  Accordingly, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, did not manifest within one year of the Veteran's discharge from service, and is not caused or aggravated by service-connected hearing loss. 

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2009 letter, sent prior to initial unfavorable AOJ decision issued in October 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the May 2009 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's available service treatment records. as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal. 

Additionally, the Veteran was provided with VA examinations in October 2009 and May 2011 in connection with the claim on appeal, and there is no allegation or indication that the examinations were inadequate.   

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  


II.  Analysis 

The Veteran is seeking service connection for tinnitus.  He has asserted that he exposed to extreme acoustic trauma while serving as a loader in an artillery unit during service and that he believes he currently suffers from tinnitus that is related to his military noise exposure.  

In addition to the foregoing, the Board notes that the issue of service connection for tinnitus as secondary to service-connected bilateral hearing loss had been implicitly raised by the evidentiary record, as service connection had been established for bilateral hearing loss based on in-service acoustic trauma, medical literature indicates that tinnitus may be associated with noise-induced hearing loss, and the Veteran contends that his current tinnitus is a result of his in-service noise exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, including tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the foregoing, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran's DD Form 214, Report of Separation from the Armed Forces of the United States, reflects that he served in an Anti Aircraft Artillery Battalion and, thus, the Veteran's military noise exposure is conceded.  

However, the Veteran's other service records do not confirm that he suffered from tinnitus during active service.  Indeed, the May 1955 separation examination report reflects that the Veteran's ears were normal on clinical evaluation and there is no indication that he complained of suffering from ringing in his ears at that time.  The Bard notes that, with the exception of his May 1955 separation examination, the evidentiary record does not contain the Veteran's other service treatment records, as they are believed to have been destroyed in a fire in July 1973 at the National Personnel Records Center facility.  Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service medical records are presumed destroyed).  

Having determined that the Veteran was likely exposed to significant noise exposure during service, the remaining questions before the Board are whether the Veteran has current diagnoses of tinnitus and whether there is nexus between any tinnitus and his military service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In support of his claim, the Veteran has consistently reported that he currently suffers from tinnitus.  See VA examinations dated October 2009 and May 2011; see also statements from the Veteran dated February and May 2011.  Tinnitus is a disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370   (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds there is a current diagnosis of tinnitus.  

Next, the Board must determine whether there is a nexus between the Veteran's tinnitus and his military service.  

Review of the record reveals that the Veteran has provided inconsistent statements regarding the onset, nature, and description of his tinnitus.  At the October 2009 VA examination, the Veteran reported that his tinnitus had its onset about one year earlier, maybe longer, and that his tinnitus was not constant, as it occurred one to two times a week and lasted four to five minutes.  However, after the October 2009 VA examiner determined that the Veteran's tinnitus was not likely due to service because of its recent onset and because the description of his tinnitus (in that it was brief and intermittent) was not typical of tinnitus due to noise exposure, the Veteran asserted that he has experienced ringing in his ears since service.  See February and May 2011 statements from the Veteran.  Indeed, at the May 2011 VA examination, the Veteran reported that his tinnitus was constant and long-standing, although he could not determine the exact time of onset.  

The Veteran is competent to report the onset, frequency, and severity of his symptoms.  See Layno v. Brown 6 Vet. App. 465, 470 (1994).  However, competency of evidence differs from weight and credibility, and the Board must analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, fascial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, after reviewing and weighing the evidence of record, the Board finds that the Veteran's recent statements regarding the onset and nature of his tinnitus are not credible.  In making this determination, the Board finds probative that the Veteran filed a claim for VA compensation benefits in 1977 but made no mention of any tinnitus symptoms that had been chronic or continuous since service.  The 1977 compensation claim shows that the Veteran was aware that he could seek compensation for disabilities that he believed to be related to service; however, the Veteran's failure to mention tinnitus at that time, which the Board notes was 20 years after separation from service, preponderates against his assertion that he suffered from tinnitus that began in service and continued thereafter.  

The Board also finds probative that the Veteran did not report that his tinnitus had its onset in service and was constant and continuous thereafter until after his claim was denied on the basis of his initial report of recent onset and that his tinnitus was brief and intermittent.  In this regard, the Board finds that the Veteran's more recent statements, which were rendered for compensation benefits, are less probative than the previous statement given to the October 2009 VA examiner.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In this regard, the Board also finds probative that the Veteran has not submitted or identified any other lay or medical evidence that corroborates his report of continued, constant tinnitus symptoms since service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, based on the foregoing reasons and bases, the Board finds that the Veteran is an inaccurate historian and, thus, his reports of onset in service and continued constant symptoms since service are not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, the lack of contemporaneous medical evidence showing complaints or treatment for tinnitus following service is considered evidence which preponderates against the Veteran's assertion of continued symptoms following service and, ultimately, is evidence unfavorable to the Veteran's claim.  Accordingly, the Board finds that there is no competent and credible lay or medical evidence of continuity of symptomatology since service.  

In addition to the lack of evidence showing continuity of symptoms following service, the Board notes that there is no competent and credible evidence which attributes the Veteran's current tinnitus to his military service.  

To that end, the Board places significant probative value on the October 2009 VA examination undertaken to address the issue on appeal.  At that time, as noted, the Veteran reported that his tinnitus had its onset about one year earlier, maybe longer, and that his tinnitus was not constant, as it occurred one to two times a week and lasted four to five minutes.  Based upon review of the record and examination of the Veteran, the VA examiner opined that the Veteran's tinnitus was less likely as not due to military noise exposure, noting that her opinion was based on the fact that the Veteran reported a recent onset of tinnitus, more than 40 years after separation from service.  The examiner also noted that the Veteran's description of his tinnitus was not typical of tinnitus due to noise exposure in that it was brief and intermittent.  

With respect to the issue of whether the Veteran's current tinnitus is likely directly related to his military service, the Board considers the October 2009 VA examination and opinion to be the most competent, credible, and probative evidence of record.  The Board finds that the October 2009 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that she misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the evidence of record and supported by a complete rationale.  Moreover, there is no opposing or contradicting medical evidence or opinion of record which shows that the Veteran's current tinnitus is directly related to his military service.  Therefore, the Board finds the October 2009 VA opinion to be of significant probative value with respect to the issue of direct service connection.  

With respect to the issue of secondary service connection, the Board finds that the weight of the competent and credible evidence does not attribute the Veteran's current tinnitus to his service-connected bilateral hearing loss.  The Veteran was afforded a VA examination in May 2011 to determine if his current tinnitus is likely related to his service-connected hearing loss.  At that examination, the Veteran reported experiencing constant, bilateral tinnitus of long-standing duration, although the Veteran could not determine the specific time of onset.  The VA examiner specifically noted the Veteran's military noise exposure, as well as his civilian noise exposure as a mechanic for 40 years without hearing protection.  After reviewing the record and conducting an audiogram (which was deemed unreliable and not suitable for rating purposes), the VA examiner stated that he was unable to determine the etiology of the Veteran's tinnitus or its relationship to in-service noise exposure or any hearing loss etiology without resort to mere speculation.  The examiner noted that there is a discrepancy in the Veteran's reported onset and nature/description of tinnitus, noting that the Veteran previously reported having intermittent tinnitus with onset decades after service.  The examiner stated that, because there is a discrepancy in the Veteran's reported onset and frequency/nature of tinnitus and because he did not appear to be putting forth a good faith effort and examination results were deemed unreliable and unsuitable for rating purposes, he could not resolve the issue without resort to mere speculation.  

While the May 2011 VA examiner was unable to resolve the issue of direct or secondary service connection without resorting to mere speculation, the Board notes that the opinion provided by the examiner is considered a competent and credible medical conclusion that preponderates against the Veteran's claim.  Indeed, it appears that the examiner's conclusion that an etiology opinion regarding whether the Veteran's tinnitus is secondary to his service-connected hearing loss would be speculative is based on sufficient facts and data, as he considered the Veteran's lay statements and the clinical evidence.  However, because of the Veteran's incredible statements regarding the onset and nature of his tinnitus, as well as the unreliable findings of the audiogram conducted at that examination, the VA examiner stated that a medical opinion regarding the likelihood that the Veteran's tinnitus is secondary to his service-connected hearing loss was not possible without resort to speculation.  

Because the May 2011 VA examiner's conclusion is based upon all relevant facts in this case and is supported by a complete rationale, the Board considers the medical conclusion to be the most competent, credible, and probative evidence with respect to the secondary service connection issue and also finds that a remand in order to obtain a new opinion is unnecessary.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In evaluating the secondary service connection issue, the Board notes that there is no other competent or credible medical evidence of record that addresses this issue.  To this end, the Board finds probative that the Veteran has not submitted or identified any medical evidence that shows or suggests that his current tinnitus is likely related to his military service.  Therefore, the Board finds that the most competent, credible, and probative evidence of record does not establish that it is likely the Veteran's current tinnitus is secondary to his service-connected hearing loss disability.  

In evaluating the claim on appeal, the Board notes that the Veteran has contended on his own behalf that his tinnitus is related to service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra. 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Therefore, while the Veteran is competent to describe his complaints and symptoms of tinnitus, the Board accords his statements regarding the etiology of such less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his current tinnitus.  By contrast, the October 2009 and May 2011 VA examiners took into consideration all the relevant facts in providing their opinions. 

In evaluating this claim, the Board has also considered whether presumptive service connection is warranted for the Veteran's tinnitus.  However, the record fails to show that the Veteran manifested tinnitus to a degree of 10 percent within the one year following his service discharge in May 1955.  Although the Veteran states that he has suffered from tinnitus since service, his assertions in this regard are not considered credible, there is no medical evidence to support that contention, and the probative opinions of record do not support such a conclusion.  As such, the Board finds that presumptive service connection is not warranted for or tinnitus.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, the Board finds that the Veteran's contentions regarding the etiology of his tinnitus, as well as his allegations of continuity of tinnitus symptomatology, are outweighed by the competent, credible, and probative VA examiners findings.  As such, the Board finds that service connection for tinnitus is not warranted. 


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


